DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments (6/23/21 Remarks: page 10, line 16 – page 14, line 4) with respect to the rejections of claims 1-3, 12, & 14-15 under 35 USC §103 have been fully considered but they are not persuasive.
Applicant argues (6/23/21 Remarks: page 10, line 16 – page 14, line 4, particularly page 11, lines 20-28 and page 12, line 12 – page 13, line 21) that the particular kernel width selections set forth in the claims are not simply a selection within a known range because the particular range selection set forth produces the result of addressing the contribution of camera sensor noise to an image when the feature size of the image is small.
It has been judicially recognized that a new and unexpected result arising for a selection of a particular value within a known range does not fall within an expedient obvious to one of ordinary skill in the art.
It is well settled that a prima facie case of obviousness may be rebutted “where the results of in re Boesch, 617F. 2d 272 205 USPQ 215
Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art –in re Aller, 105 USPQ 233 (CCPA 1955)
However, the result cited by Applicant does not appear to be a new and unexpected result. In the present case, increased influence of sensor noise with decreasing feature size is a known and expected result, as described for example by Fiekowsky (US 6760473):
…In addition to becoming inaccurate, it also becomes noisy because the edge contrast diminishes with smaller features, thus any noise in the image will cause larger uncertainties in the edge position… (Fiekowsky column 3, lines 55-58)
Thus, selection of the particular ranges set forth in the present claims appears to fall within the judicially recognized standard for a selection obvious to one of ordinary skill in the art.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification does not appear to describe the recited non-transitory computer-readable medium comprising program code.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 14 & 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yamamoto (US 20060015252, cited in 4/2/20 Information Disclosure Statement).
Re claim 1, Yamamoto discloses:
Claim 1: An advanced driver assistance system (ADAS) for a vehicle, the advanced driver assistance system being configured to detect lane markings (Yamamoto Abstract and paragraphs 0002 & 0015-0016, lane marking detection) in a perspective image of a road in front of the vehicle (Yamamoto Figure 10, perspective image of road), the ADAS comprising:
a feature extracting processor (Yamamoto Abstract and paragraphs 0002 & 0049, image processing apparatus) configured to:
separate the perspective image of the road into a plurality of horizontal stripes, each horizontal stripe corresponding to a different road portion at a different average distance from the vehicle (Yamamoto paragraphs 0076 & 0079 and Figure 10, horizontal segments ∆h at different distances and different sizes), and
extract features from the plurality of horizontal stripes using a plurality of kernels, each kernel being associated with a kernel width, by processing a first horizontal stripe corresponding to a first road portion at a first average distance using a first kernel associated with a first kernel width, by processing a second horizontal stripe corresponding to a second road portion at a second average distance using a second kernel associated with a second kernel widths and by processing a third horizontal stripe corresponding to a third road (Yamamoto paragraphs 0076 & 0079 and Figure 10, first, second, and third horizontal segments ∆h at respective different distances and having respective different widths which are processed by respective different kernels),
wherein the first average distance is smaller than the second average distance and the second average distance is smaller than the third average distance (Yamamoto paragraphs 0076 & 0079 and Figure 10, first, second, and third horizontal segments ∆h at respective different distances, “first”, “second”, and “third” ones being read upon them in order or increasing distance), and
wherein a ratio of the first kernel width to the second kernel width is larger than a ratio of the second kernel width to the third kernel width (see below).
Yamamoto does not expressly disclose the specific recited width ratio constraints of the first, second, and third kernels.
The setting of specific widths having a specific ratio would be an example of selecting specific values within the range of available values (the horizontal scanning range (Yamamoto paragraph 0058) defining the available width range).
The selection of particular values within a known range, in cases where the particular claimed values do not produce a new and unexpected result different in kind rather than merely in degree, has been judicially recognized as an expedient obvious to one of ordinary skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955), In re Boesch, 617 F. 2d 272, 205 USPQ 215.

Applying these teachings as applied to claim 1 to claims 2, 14 & 18:
Claim 2: The system of claim 1 (see above), wherein the first horizontal stripe is adjacent to the second horizontal stripe and the second horizontal stripe is adjacent to the third horizontal stripe (Yamamoto paragraphs 0076 & 0079 and Figure 10, first, second, and third horizontal segments ∆h at respective different distances, “first”, “second”, and “third” ones being read upon adjacent segments).
Claim 14: A method of operating an advanced driver assistance system (ADAS) for a vehicle, the ADAS being configured to detect lane markings (Yamamoto Abstract and paragraphs 0002 & 0015-0016, lane marking detection) in a perspective image of a road in front of the vehicle (Yamamoto Figure 10, perspective image of road), the method comprising:
separating the perspective image of the road into a plurality of horizontal stripes, each horizontal stripe corresponding to a different road portion at a different average distance from the vehicle (Yamamoto paragraphs 0076 & 0079 and Figure 10, horizontal segments ∆h at different distances and different sizes); and
extracting features from the plurality of horizontal stripes using a plurality of kernels, each kernel being associated with a kernel width, by processing a first horizontal stripe corresponding to a first road portion at (Yamamoto paragraphs 0076 & 0079 and Figure 10, first, second, and third horizontal segments ∆h at respective different distances and having respective different widths which are processed by respective different kernels),
wherein the first average distance is smaller than the second average distance and the second average distance is smaller than the third average distance (Yamamoto paragraphs 0076 & 0079 and Figure 10, first, second, and third horizontal segments ∆h at respective different distances, “first”, “second”, and “third” ones being read upon them in order or increasing distance), and
wherein a ratio of the first kernel width to the second kernel width is larger than a ratio of the second kernel width to the third kernel width (see above obviousness rationale re kernel width selection).
Claim 18: The system of claim 1 (see above), wherein the first kernel width, the second kernel width, and the third kernel width are determined by a function of a height of a corresponding horizontal stripe, the function being a non-linear, convex function of the height of the corresponding horizontal stripe (see above obviousness rationale re kernel width selection).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto as applied to claim 1 above, and further in view of Wikipedia (definition of “kernel (image processing”, 31 May 2016 version).

Claim 3: The system of claim 1 (see above), wherein each kernel of the plurality of kernels is defined by a plurality of kernel weights,
wherein each kernel comprises left and right outer kernel portions, left and right intermediate kernel portions, and a central kernel portion including left and right central kernel portions, and
wherein for each kernel, the associated kernel width is the width of the whole kernel.
Wikipedia discloses that the definition of a “kernel” in an image processing context is a set of numerical weights in rectangular matrix form (which inherently consists of left and right outer, left and right intermediate, and central portions for any size of five columns or greater, comprising a full width equal to the width of the whole).
Yamamoto and Wikipedia (definition of “Kernel (image processing)”) are combinable because they are from the field of image processing.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to define the elements of a kernel as described in Wikipedia (definition of “Kernel (image processing)”).

Therefore, it would have been obvious to combine Yamamoto with Wikipedia (definition of “Kernel (image processing)”) to obtain the invention as specified in claim 3.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto as applied to claim 1 above, and further in view of Benmansour (“Stereovision-based 3D lane detection system: a model driven approach”).
Yamamoto teaches the system of claim 1 (see above).
Yamamoto does not disclose expressly the recited elements related to a stereo camera:
Claim 12: The system of claim 1 (see above), wherein the system further comprises a stereo camera configured to provide the perspective image of the road in front of the vehicle as a stereo image having a first channel and a second channel.
Benmansour discloses (Benmansour Section II-B, page 183 right column, 1st paragraph) the use of a stereo camera in a lane detection system.
Yamamoto and Benmansour are combinable because they are from the field of image processing for lane detection.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to 
The suggestion/motivation for doing so would have been to obtain the improved detection results of the Benmansour stereovision-based system (Benmansour Introduction, paragraph bridging pages 182-183).
Therefore, it would have been obvious to combine Yamamoto with Benmansour to obtain the invention as specified in claim 12.
Claim 15, insofar as it is understood, is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto as applied to claim 14 above, and further in view of Dolinar (US 9784843).
Yamamoto teaches the system of claim 14 (see above).
Yamamoto does not disclose expressly the recited elements related to implementation of the system via stored program code executed by a processor:
Claim 15: A non-transitory computer-readable medium comprising program code which, when executed by a processor, causes the processor to perform the method of claim 14 (see above).
Dolinar discloses (Dolinar Abstract; column 5, lines 56-57; and column 12, lines 26-35) the use of processor executing stored software in a roadway mark detection system.
Yamamoto and Dolinar are combinable because they are from the field of image processing for roadway mark detection.

The suggestion/motivation for doing so would have been to enable the implementation of the system using conventional hardware (Dolinar column 12, lines 26-35).
Therefore, it would have been obvious to combine Yamamoto with Dolinar to obtain the invention as specified in claim 15.
Allowable Subject Matter
Claims 16-17 are allowed.
Claims 4-11 & 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Re claims 4 & 16, the art of record does not teach or suggest the recited threshold comparison of the recited convolution of the recited kernel elements in conjunction with the recited kernel-based arrangement for image processing for detection of lane markings by processing the recited first, second, and third horizontal image stripes.
Re claim 5 (and dependent claims 6-11), the art of record does not teach or suggest the recited specific derivations of kernel weights in conjunction with the recited kernel-based arrangement for image processing for detection of lane markings by processing the recited first, second, and third horizontal image stripes.
Re claims 13 & 17, the art of record does not teach or suggest the recited independent extraction of features from stereo channels and determination of features extracted from both channels in conjunction with the recited kernel-based arrangement for image processing for detection of lane markings by processing the recited first, second, and third horizontal image stripes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakata and Yogamani disclose examples of vehicle camera systems.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.

/Stephen M Brinich/
Examiner, Art Unit 2663